DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on Feb. 9, 2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a coupling attachment” in claims 17 and 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 35 is objected to because of the following informalities:  the claim recites “each of the plurality flat, planar of walls.”  It appears the claim should recite “each of the plurality of flat, planar walls.”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19, 20-23, 26 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tresso et al. (US 2015/0072103 A1) (“Tresso”), in view of Marz et al. (US 2014/007322 A1) (“Marz”), and Weber et al. (US 2012/0198604 A1) (“Weber”).
With respect to claim 17, Tresso discloses an impact mitigation layer (abstr.), comprising a first plurality of laterally supported structures – part of the disclosed array (0003, 0012, Fig. 2), each structure of the first plurality of structures comprising a first polygonal cross-sectional shape, a first end, a second end and a first cover, the first cover of each of the first plurality of laterally supported structures completely covering  the first end of the respective structure (0026, 0028, Fig. 2), and a second plurality of laterally supported structures – the second plurality of structures interspersed among the first plurality of the laterally supported structures – e.g. second plurality of the laterally supported structures comprises structures which include every other structure of structures in Fig. 2 (Fig. 2), each structure of the second plurality of structures comprising a second polygonal cross-sectional shape, a first end, a second and, and a second cover, the second cover covers the first end of the respective laterally supported structure (0026, 0028, Fig. 2).  Tresso is silent with respect to the laterally supported structures being filament structures.  Marz discloses an impact mitigation layer comprising a plurality of structures (abstr., 0012), each structure comprising filaments – elements 146 – the filaments providing for improved management of angular accelerations, while maintaining optimized management of linear accelerations (0050).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the structures of Tresso with filaments as 
Tresso is silent with respect to the second cover of each of the second plurality of laterally supported structures including an opening being configured to receive a coupling attachment to couple each of the second plurality of laterally supported structures to a structure.  
Weber discloses an impact mitigation layer (abstr, 0031, Fig. 17), wherein the nodes of the layer include openings and coupling attachments – inserts 504 - disposed in the openings, wherein isolation dampers are fitted into the inserts, structures 508 interconnecting the inserts to form a structure that distributes forces across the impact mitigation layer (0065, Fig. 17).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form in the second cover of each of the second plurality of laterally supported structures of Tresso an opening configured to receive a coupling attachment into the opening to couple each of the second plurality of laterally supported structures to a structure such as an isolation damper as in Weber, and to distribute forces across the impact mitigation layer in the event of an impact.
Regarding claim 19, Tresso, Marz and Weber teach the layer of claim 17.  Tresso teaches the first and second polygonal cross-sectional shape comprising a regular polygon (Fig. 2).
As to claim 20, Tresso, Marz and Weber teach the layer of claim 19.  Tresso teaches the regular polygon comprising a square (Fig. 2).
Regarding claim 21, Tresso, Marz, and Weber teach the layer of claim 19.  Tresso teaches the regular polygon comprising a square.
With respect to claim 22, Tresso, Marz and Weber teach the layer of claim 17.  Tresso teaches the layer comprising a facesheet – element 204, the facesheet coupled to the second end of each of the first plurality of LSF structures, and each of the second end of the second plurality of LSF structures (0027, Fig. 2).
Regarding claim 23, Tresso, Marz, and Weber teach the layer of claim 17.  Since both the first and second plurality of LSF structures include a first plurality of filaments and a second plurality of filaments, as discussed above with respect to claim 17, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the first plurality of filaments has a first aspect ratio and the second plurality of filaments has a second aspect ratio.
As to claim 26, Tresso, Marz, and Weber teach the layer of claim 17.  Since the structures of Tresso are trapezoidal (0028), it would have been obvious to one of ordinary skill in the art that they are frustum shaped.
With respect to claim 40, Tresso, Marz and Weber teach the layer of claim 17.  Tresso teaches the first plurality of laterally supported structures being spaced apart from the second plurality of laterally supported structures (Fig. 2).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tresso, in view of Marz and Weber, and further in view of Cohen (US 2014/01966198 A1).
Tresso, Marz and Weber teach the layer of claim 17.  Tresso teaches that the layer’s structures can have various cross-sectional shapes (0022), but the references 
Cohen teaches an impact mitigation layer – cushioning spacer layer – wherein the structures of the layer can have different polygonal cross-sectional shapes (0051, 0052, 0058).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the first and second polygonal cross-sectional shapes having different polygonal cross-sectional shapes as it is known in the art of impact mitigation layers to have multiple cross-sectional shapes used together, and changes in shape are within the purview of a person skilled in the art (MPEP 2144.04).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tresso, in view of Marz and Weber, and further in view of Cohen (US 2014/0196198 A1) and Kleiven et al. (US 2013/0122256 A1) (“Kleiven”).
With respect to claim 24, Tresso, Marz and Weber teach the layer of claim 23.  The references are silent with respect to the layer, wherein a first aspect ratio is different from the second aspect ratio.
Cohen teaches an impact mitigation layer – cushioning spacer layer – wherein the structures of the layer can have different polygonal cross-sectional shapes (0051, 0052, 0058).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the first and second polygonal cross-sectional shapes having different polygonal cross-sectional shapes as it is known in the art for an impact mitigation layer to have multiples cross-sectional shapes used 
Kleiven teaches an impact mitigation layer (abstr.), including filaments – spikes or beams – having an aspect ratio of higher than approximately 3:1, preferably between 4:1 and 100:1 (0049, 0050).  Since it is known in the art to use filaments in impact mitigation layers having a wide range of aspect ratios, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the impact mitigation layer wherein the first aspect ratio is different than the second aspect ratio, for structures having different polygonal cross-sectional shapes.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tresso, in view of Marz and Weber, and further in view of Kleiven et al. (US 2013/0122256 A1) (“Kleiven”).
With respect to claim 25, Tresso, Marz and Weber teach the layer of claim 23.  The references are silent with respect to the layer, wherein a first aspect ratio and the second aspect ratio are as recited in the claim.  
Kleiven teaches an impact mitigation layer (abstr.), including filaments – spikes or beams – having an aspect ratio of higher than approximately 3:1, preferably between 4:1 and 100:1 (0049, 0050).  Since it is known in the art to use filaments in impact mitigation layers having a wide range of aspect ratios, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the impact mitigation layer wherein the first aspect ratio and the second aspect .

Claims 27, 31, 32, 35 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tresso et al. (US 2015/0072103 A1) (“Tresso”), in view of Marz et al. (US 2014/007322 A1) (“Marz”) and Weber et al. (US 2012/0198604 A1) (“Weber”).
With respect to claim 27, Tresso discloses an impact mitigation layer (abstr.), comprising a plurality of impact mitigation pads – two arrays have been interpreted as a plurality of pads (0027), each of the plurality of impact mitigation pads comprising a facesheet and a plurality of laterally supported structures  (0003, 0012, Fig. 2), each of the plurality of structures comprises a plurality of flat, planar walls, a first end, a second end, and an opening, the plurality of flat, planar walls creating a closed polygonal shape (0026, 0028, Fig. 2), the second end of each of the structures being coupled to the facesheet – element 204 (0027, Fig. 2).  Tresso discloses at least a portion of the plurality of the laterally supported structures comprises at least one opening disposed at the first end.
 Tresso is silent with respect to the laterally supported structures being filament structures, each of the plurality of structures comprising a plurality of filaments, the plurality of filaments being spaced apart and arranged into a polygonal shape, the plurality of walls extending between the plurality of filaments, the at least one opening of the at least a portion of the plurality of laterally supported filament structures being configured to receive a coupling attachment to couple the at least a portion of the plurality of laterally supported filament structures to a structure.
  Marz discloses an impact mitigation layer comprising a plurality of structures (abstr., 0012), each structure comprising filaments – elements 146 – the filaments, being spaced apart and arranged into a polygonal shape, the plurality of walls extending between the plurality of filaments, the filaments providing for improved management of angular accelerations, while maintaining optimized management of linear accelerations (0045, 0046, 0049, 0050, Fig. 4).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the structures of Tresso with filaments as disclosed in Marz, wherein the walls of Tresso extend between the respective filaments for improved management of angular accelerations, while maintaining optimized management of linear accelerations.
Weber discloses an impact mitigation layer (abstr, 0031, Fig. 17), wherein the nodes of the layer include openings and coupling attachments – inserts 504 - disposed into the openings, wherein isolation dampers are fitted into the inserts, structures 508 interconnecting the inserts to form a structure that distributes forces across the impact mitigation layer (0065, Fig. 17).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide at least a portion of the plurality of LSF structures of Tresso and Marz with at least one opening disposed at the first end and configure the at least one opening to receive a coupling attachment to couple each of the plurality of laterally supported filament structures to a structure such as an isolation damper as in Weber, and to distribute forces across the impact mitigation layer in the event of an impact.
As to claim 31, Tresso, Marz and Weber teach the layer of claim 27.  Tresso teaches the polygonal shape which is a regular polygon (Fig. 2).
With respect to claim 32, Tresso, Marz and Weber teach the layer of claim 31.  Tresso teaches the regular polygon comprising a square (Fig. 2).
Regarding claim 35, Tresso and Marz teach the layer of claim 27.  It is implied that the filaments of the plurality of filaments have a width, and the walls of the plurality of flat, planar walls have a thickness.
Tresso discloses that the walls have a thickness of from 5 mil to 180 mil (0022).  Marz discloses that thickness of the filaments imparts management of linear accelerations (0050), while the thickness of the walls has an impact on the desired level of resistance to linear loads (0036), resistance to tangential loads (0039), and management of linear accelerations (0050), thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the thickness of filaments with respect to the thickness of the walls.
With respect to claim 38, Tresso, Marz and Weber teach the layer of claim 27.  Tresso discloses each of the plurality of flat, planar walls comprising a planar configuration (Fig. 2).

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tresso, in view of Marz and Weber, and further in view of Cohen and JP 2007-254920 (“'920”) as understood from the translation of the abstract of the reference.
Tresso, Marz and Weber teach the layer of claim 31.  Tresso teaches that the layer’s structures can have various cross-sectional shapes (0022), Tresson teaches the regular polygon comprising a square (Fig. 2), but is silent with respect to a hexagon.
Cohen teaches an impact mitigation layer – cushioning spacer layer – wherein the structures of the layer can have different polygonal cross-sectional shapes (0051, 0052, 0058).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the first and second polygonal cross-sectional shapes having different polygonal cross-sectional shapes as it is known in the art of impact mitigation layers to have multiples cross-sectional shapes used together, and changes in shape are within the purview of a person skilled in the art (MPEP 2144.04).
'920 discloses an impact mitigation layer comprising structures wherein the cross-sectional shape comprises a regular polygon which comprises a hexagon (abstr., Figs. 1, 4, and 6).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the regular polygon comprising a square and a hexagon as it is known in the art of impact-mitigation layers to include structures having cross-sectional shape of a hexagon, and changes in shape are within the purview of a person skilled in the art (MPEP 2144.04).

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tresso, in view of Marz and Weber, and further in view of Kleiven et al. (US 2013/0122256 A1) (“Kleiven”).
With respect to claim 34, Tresso, Marz and Weber teach the layer of claim 27.  The references are silent with respect to the layer, wherein each filament of the plurality of foilaments comprises at least 3 to 1 aspect ratio.  
Kleiven teaches an impact mitigation layer (abstr.), including filaments – spikes or beams – having an aspect ratio of higher than approximately 3:1, preferably between 4:1 and 100:1 (0049, 0050).  Since it is known in the art to use filaments in impact mitigation layers having an aspect ratio overlapping the range recited in claim 34, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the impact mitigation layer of Tresso wherein the aspect ratios are as disclosed in Kleiven, as changes in size are within the purview of a person skilled in the art (MPEP 2144.04); overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).

Claim 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tresso, in view of Marz and Weber, and further in view of Phipps et al. (US 2013/0185837 A1) (“Phipps”).
With respect to claim 36, Tresso, Marz and Weber teach the layer pf claim 27.  Marz teaches the filaments can be of any shape (0049), but is silent with respect to filaments comprising a circular cross-section.  Phipps discloses an impact mitigation layer comprising filaments having a circular cross-section (abstpir., 0031).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the filaments of Marz having a circular cross-section as such 
Regarding claim 37, Tresso, Marz, Weber and Phipps teach the layer of claim 36.  Phipps teaches the circular cross-section which is solid (0037).
As to claim 39, Tresso, Marz, and Weber teach the layer of claim 27.  Since the structures of Tresso are trapezoidal (0028), it would have been obvious to one of ordinary skill in the art that they are frustum shaped.


Response to Arguments
Applicant’s arguments filed on Dec. 7, 2021 have been fully considered.
In view of the recent amendment objection with respect to claim 35 has been withdrawn, however, new objection has been issued as discussed above.
In view of the recent amendment 35 USC 112(b) rejections of claims 17 and 27 have been withdrawn.
The Applicant has argued the cited references fail to teach or suggest the feature of “a first cover of each of the first plurality of laterally supported filament (LSF), structures completely covers the first end of the respective LSF structure” and “a second plurality of laterally supported filament (LSF) structures interspersed among the first plurality of LSF structures” for which “the second cover of each of the second plurality of LSF structures includes an opening and covers the first end of the respective LSF structure.”  The Applicant also argued that no rationale was provided as to why and 
The Examiner notes Tresso discloses an impact mitigation layer (abstr.), comprising a first plurality of laterally supported structures – part of the disclosed array (0003, 0012, Fig. 2), each structure of the first plurality of structures comprising a first polygonal cross-sectional shape, a first end, a second end and a first cover, the first cover of each of the first plurality of laterally supported structures completely covering  the first end of the respective structure (0026, 0028, Fig. 2), and a second plurality of laterally supported structures – the second plurality of structures interspersed among the first plurality of the laterally supported structures – e.g. second plurality of the laterally supported structures comprising structures which include every other structure of structures in Fig. 2, each structure of the second plurality of structures comprising a second polygonal cross-sectional shape, a first end, a second and, and a second cover, the second cover covers the first end of the respective laterally supported structure (0026, 0028, Fig. 2).  Tresso teaches the second cover of each of the second plurality of the structures covers the first end of the respective structure but is silent with respect to the second cover including an opening.  That feature is found in Weber.  The Applicant argued Weber does not disclose elements which are present in Tresso and Marz.  The Examiner notes Weber was cited for the teaching of an impact mitigation layer (abstr, 0031, Fig. 17), wherein the nodes of the layer include openings and coupling attachments – inserts 504 - disposed in the openings, wherein isolation dampers are fitted into the inserts, structures 508 interconnecting the inserts to form a structure that distributes forces across the impact mitigation layer (0065, Fig. 17).  Thus, Weber 
Marz is cited for the teaching of an impact mitigation layer comprising a plurality of structures comprising filaments – elements 146 – the filaments providing for improved management of angular accelerations, while maintaining optimized management of linear accelerations (0050).  Thus, the motivation to combine Marz with Tresso is in the teaching of Marz, as it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the structures of Tresso with filaments as disclosed in Marz for improved management of angular accelerations, while maintaining optimized management of linear accelerations.
The Applicant further argued Tresso, Marz and Weber fail to teach or suggest at least “each of the plurality of LSF structures comprises a plurality of filaments and a plurality of flat, planar walls.”  The Examiner notes Tresso teaches laterally supported structures comprising a plurality of flat, planar walls (0026, 0028, Fig. 2).  Marz is cited for the teaching of an impact mitigation layer comprising a plurality of structures comprising filaments – elements 146 – the filaments providing for improved management of angular accelerations, while maintaining optimized management of linear accelerations (0050), the motivation to combine Marz with Tresso is in the teaching of Marz, as it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the structures of Tresso with 
Thus, the combination of Tresso and Marz teaches “each of the plurality of LSF structures comprises a plurality of filaments and a plurality of flat, planar walls.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783